DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/02/2022 has been entered.

Claim Objections
Claim 75 is objected to because of the following informalities:  Claim 75 recites “a connector tube second end” in lines 8-9 which should read “an angled connector tube second end”.  Appropriate correction is required.
Claim 75 is objected to because of the following informalities:  Claim 75 recites “said connector tube first end” which should read “said angled connector tube first end”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 75-83 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 75 recites “said barrel body at an angle to said hollow stem of about 150 degrees to about 170 degrees” in lines 15-16. The originally filed disclosure is silent to the degrees of such an angle. While Figure 7 appears to show an angled connector tube 44 and/or 31 that may be disposed at an angle in this range relative to the barrel body of the device, the angle claimed is not represented by a reference number in the drawings nor is the angle referred to at all in the specification. Further, while the drawings are considered part of the originally filed disclosure, the originally filed disclosure does not disclose that the drawings are to scale. When the reference does not disclose that the drawings are to scale and is silent as to dimensions, arguments based on measurement of the drawing features are of little value. See Hockerson-Halberstadt, Inc. v. Avia Group Int’l, 222 F.3d 951, 956, 55 USPQ2d 1487, 1491 (Fed. Cir. 2000) (The disclosure gave no indication that the drawings were drawn to scale. "[I]t is well established that patent drawings do not define the precise proportions of the elements and may not be relied on to show particular sizes if the specification is completely silent on the issue.").
Accordingly, the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 83 recites “wherein said angled connector tube defining an angle of about 160 degrees” in lines 1-2. Claim 83 is rejected for the same reasons discussed above with respect to claim 75. 
Claims 76-82 ultimately depend from rejected claim 75; therefore, are also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 75 and 83 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tarrats (US 4,971,053) in view of Carver (US 2011/0152794 A1) in view of Marasigan (US 2009/0250061 A1).
Regarding claims 75 and 83, Tarrats discloses an airway assist device (suction mask 10; Fig. 2), comprising: a barrel (housing 11) having a barrel body (cylindrical side wall 12) disposed between a barrel proximal end (at proximal end of side wall 12) and a barrel distal end (at distal end of side wall 12; Fig. 2), said barrel distal end having an opening (aperture 15); a plunger (including piston 16 and post 60) slidably disposed within said barrel (as piston 16 is rearwardly moved; Fig. 2, column 4, lines 15-19); a handle (enlarged end at the proximal end of post 60) connected to said plunger and extending outward of said barrel proximal end (Fig. 2); an angled connector tube (first section 24a) having an angled connector tube first end (proximal end of 24a connected to opening 15) opposite an angled connector tube second end (distal end of 24a connected to 24b), said angled connector tube first end connected to said opening (15; Fig. 2) on said barrel distal end (Fig. 2); and a face mask (mask 21) configured to seal about a mouth and nose of a person (column 4, lines 49-50), said face mask (21) having a hollow stem (second section 24b) connected to said angled connector tube second end (Fig. 2) to dispose said barrel body at an angle to said hollow stem (generally right angle; Fig. 2).
Tarrats fails to disclose said plunger adapted to be drawn outward of the proximal end of said barrel through manual slide control of said plunger with said handle; and the angle to said hollow stem is about 150 degrees to about 170 degrees, wherein said angled connector tube defines an angle of about 160 degrees.
However, Carver teaches an airway assist device (device 10; Fig. 1), comprising: a barrel (barrel 12) having a barrel body disposed between a barrel proximal end (towards 14) and a barrel distal end (towards 18; Fig. 4), said barrel distal end having an opening (opening through which 16 rests); a plunger (plunger 20) slidably disposed within said barrel (Fig. 4); a handle (handle 26) connected to said plunger and extending outward of said barrel proximal end (Fig. 4), said plunger adapted to be drawn outward of the proximal end of said barrel through manual slide control of said plunger with said handle ([0015]); and a face mask (face plate 30) having a hollow stem (16; Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the plunger and barrel of Tarrats with that of Carver such that the distal open end of the barrel of Carver is coupled to the angled connector tube of Tarrats. Both assemblies were known to effectively produce a negative pressure within a plunger device to evacuate air flow and remove an obstruction from a choking victim. Therefore, the substitution of one known plunger and barrel assembly for another would have yielded the predictable result of creating suction within the barrel as the plunger is drawn proximally. Additionally, a manual plunger assembly as taught by Carver would allow the user to alter the depth and rate at which the plunger is retracted, allowing the user to modify the amount of pressure needed depending on the patient.
Tarrats discloses wherein the angled connector tube defines a generally right angle to dispose said barrel body at a generally right angle to said hollow stem but fails to disclose the angle of the barrel body to said hollow stem is about 150 degrees to about 170 degrees and/or of about 160 degrees.
However, Marasigan teaches a resuscitation mask (10; Figs. 1-2) with an angled connector tube (connector 21) defining an angle of 155 degrees (as angle 25 is 25 degrees; see annotated Fig. 2 below; [0027]), which is found to be of sufficient specificity to “about 160 degrees”. The angle allows for any connected device to angle away from the patients’ eyes, thus, preventing claustrophobia and eye damage as well as promotes proper positioning of the head of the patient in neck extension ([0027]), preventing risk of injury to the patient’s face and avoiding blocking the patient’s view during use, and the angle is crucial to provide a straight and clear passage of air flow from the patient’s mouth when the patient is extended upwards ([0040]).

    PNG
    media_image1.png
    608
    518
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the angle of the angled connector tube of modified Tarrats to define an angle of about 150 degrees to about 170 degrees and/or about 160 degrees, such that the barrel body is at an angle to said hollow stem of about 160 degrees in light of the teachings of Marasigan in order to promote proper positioning of the head of a patient in a neck extension, prevent risk of injury to the patient’s face and avoiding blocking the patient’s view during use.

Claim(s) 76-79 and 82 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tarrats (US 4,971,053) in view of Carver (US 2011/0152794 A1) in view of Marasigan (US 2009/0250061 A1), as applied to claim 75 above, and further in view of Mendelson et al. (US 4,082,095).
Regarding claims 76-78, modified Tarrats fails to disclose a first seal disposed in a first channel encircling said plunger; a second channel encircling said plunger; and a second seal disposed in said second channel and encircling said plunger, wherein said first channel is adjacent said second channel on said plunger.
However, Mendelson teaches a device for applying negative pressure with a plunger (stomach pump; Figs. 1, 3) comprising a barrel (syringe 15) having a barrel proximal end (proximal end of 15) and a barrel distal end (distal end of 15), said barrel distal end having an opening (at passage 65); a plunger (piston rod 32 and piston 31) slidably disposed within said barrel (Fig. 3; column 3, lines 12-17), further comprising a first channel (distal recess in which distal 34 O-ring sits; Fig. 3) encircling said plunger (Fig. 3); and a first seal (distal most O-ring 34) disposed in said first channel and encircling said plunger (Fig. 3); a second channel (proximal recess in which proximal O-ring 34 sits; Fig. 3) encircling said plunger (Fig. 3); and a second seal (proximal most O-ring 34) disposed in said second channel and encircling said plunger; wherein said first channel (distal recess) is adjacent said second channel (proximal recess) on said plunger (Fig. 3). Said first and second seals (34) comprise O-rings for the purpose of bearing on and forming a seal with the inner wall of the cylinder (25) in the course of reciprocating movement of the plunger (column 3, lines 21-28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plunger of modified Tarrats to include first and second adjacent channels with seals disposed therein encircling the plunger as taught by Mendelson in order to more effectively bear on and form a seal with the inner wall of the barrel in the course of reciprocating movement of the plunger.
Regarding claim 79, modified Tarrats discloses wherein said first or second seal comprises an O-ring (as the first and second seals of Mendelson are O-rings 34; column 3, lines 21-28).
Regarding claim 82, modified Tarrats fails to disclose a retainer ring having an inwardly extending retainer ring shoulder coupled to said barrel proximal end, wherein said plunger engages said retainer ring to prevent said plunger from withdrawal from said barrel proximal end.
However, Mendelson teaches a retainer ring (bearing disc 26) having an inwardly extending retainer ring shoulder coupled to said barrel proximal end (Fig. 3), wherein said plunger (31, 32) engages said retainer ring to prevent said plunger from withdrawal from said barrel proximal end (as piston 31 is contained by the interior walls of the cylinder 25 and the bearing disc 26; Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the barrel proximal end of modified Tarrats to include a retainer ring as taught by Mendelson in order to effectively contain the piston of the plunger within the barrel.

Claim(s) 80-81 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tarrats (US 4,971,053) in view of Carver (US 2011/0152794 A1) in view of Marasigan (US 2009/0250061 A1), as applied to claim 75 above, and further in view of Seitz et al. (US 2007/0251528 A1)
Regarding claim 80, Tarrats substantially discloses the invention as claimed above, and Tarrats discloses wherein said face mask (21) removably couples to said angled connector (as mask 21 is attached to second section 24b which is removably attached to the first section 24a; column 3, lines 65-68) to allow a plurality of face masks to interchangeably couple to said angled connector (as the mask 21 may be removed and cleaned or replaced by another mask 21 and second airway section 24b; column 4, lines 1-5).
Modified Tarrats fails to disclose wherein said face mask comprises a plurality of face masks removably coupled to said angled connector tube to allow said plurality of face masks to interchangeably coupled to said angled connector tube.
However, Seitz teaches a CPR face mask (10; abstract) that fits over the nose and mouth of a patient (Fig. 1) that comprises a plurality of face masks including a rage of different sizes, for example, adult size, youth size, or child size for the purpose of accommodating the size of the face of the victim ([0014]). The plurality of masks may be interchangeably coupled to a ventilation tube (17; as the plurality of masks are nested together and then chose upon the needs of the patient; [0014]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the face mask of modified Tarrats to comprise a plurality of face masks in a range of different sizes which interchangeably couple to said angled connector tube in light of the teachings of Tarrats and Seitz in order to accommodate proper sizing and sealing on different patients, for example, adults, youths, and children.
Regarding claim 81, Tarrats substantially discloses the invention as claimed above, and Tarrats discloses wherein said face mask (21) removably couples to said angled connector (as mask 21 is attached to second section 24b which is removably attached to the first section 24a; column 3, lines 65-68) to allow a plurality of face masks to interchangeably couple to said angled connector (as the mask 21 may be removed and cleaned or replaced by another mask 21 and second airway section 24b; column 4, lines 1-5).
Modified Tarrats fails to disclose wherein said face mask comprises a plurality of face masks comprising a range of different sizes to correspondingly seal about a mouth and nose of a plurality of persons having different size.
However, Seitz teaches a CPR face mask (10; abstract) that fits over the nose and mouth of a patient (Fig. 1) that comprises a plurality of face masks including a rage of different sizes, for example, adult size, youth size, or child size for the purpose of accommodating the size of the face of the victim ([0014]). The plurality of masks may be interchangeably coupled to a ventilation tube (17; as the plurality of masks are nested together and then chose upon the needs of the patient; [0014]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the face mask of modified Tarrats to comprise a plurality of face masks in a range of different sizes which interchangeably couple to said angled connector tube in light of the teachings of Tarrats and Seitz in order to accommodate proper sizing and sealing on different patients, for example, adults, youths, and children.

Response to Arguments
The previous objection of claim 78 due to minor informalities has been withdrawn in light of applicant’s amendments made 8/02/2022.
Applicant's arguments filed 8/02/2022 with respect to the claim rejection under 35 U.S.C. 112(a) have been fully considered but they are not persuasive. Applicant argues that the originally filed figures, specifically Figure 7, represents an angle of said barrel body to said hollow stem of about 150 degrees to about 170 degrees as any person of ordinary skill in the art can simply measure the angle of the connector tube 44 and/or 31 with a protractor and would find that the connector has an angle of about 150 degrees to about 170 degrees. However, the originally filed disclosure does not indicate that the drawings are to scale and is silent to dimensions of the drawings and the claimed angle. When the reference does not disclose that the drawings are to scale and is silent as to dimensions, arguments based on measurement of the drawing features are of little value. See Hockerson-Halberstadt, Inc. v. Avia Group Int’l, 222 F.3d 951, 956, 55 USPQ2d 1487, 1491 (Fed. Cir. 2000) (The disclosure gave no indication that the drawings were drawn to scale. "[I]t is well established that patent drawings do not define the precise proportions of the elements and may not be relied on to show particular sizes if the specification is completely silent on the issue.") (MPEP 2125). Because the specification is completely silent to the angle and the figures being drawn to scale, the drawings alone may not be relied on to show the precise angle between the barrel body and the hollow stem as claimed.
Applicant has included a Declaration of Philip Meiklejohn the Mechanical Engineer that prepared the computer aided design drawings used in the current rendering of Figures 1 through 12, declaring that the figures are drawn to scale and that the angle shown in the figures is about 155 degrees. The declaration under 37 CFR 1.132 filed 8/02/2022 has been fully considered but is insufficient to overcome the rejection of claims 75-83 based upon insufficiency of disclosure under 32 U.S.C. 112(a) as set forth in the last Office action because the fact remains that there is no evidence found in the originally filed disclosure that the figures were drawn to scale. 
Evidence to supplement a specification which on its face appears deficient under 35 U.S.C. 112 must establish that the information which must be read into the specification to make it complete would have been known to those of ordinary skill in the art. In re Howarth, 654 F.2d 103, 210 USPQ 689 (CCPA 1981). There is no evidence to support that one of ordinary skill in the art would have known that the originally filed figures were drawn to scale at the time of filing. 
Affidavits or declarations presented to show that the disclosure of an application is sufficient to one skilled in the art are not acceptable to establish facts which the specification itself should recite. In re Buchner, 929 F.2d 660, 18 USPQ2d 1331 (Fed. Cir. 1991) (Expert described how he would construct elements necessary to the claimed invention whose construction was not described in the application or the prior art; this was not sufficient to demonstrate that such construction was well-known to those of ordinary skill in the art.); In re Smyth, 189 F.2d 982, 90 USPQ 106 (CCPA 1951). In the instant case, the declaration shows that the figures are drawn to scale and with that knowledge one of ordinary skill in the art would conclude that the angle of the connector of Figure 7 is about 155 degrees. However, the showing does not establish the fact that the specification recites that the drawings are to scale.
Further, affidavits or declarations purporting to explain the disclosure or to interpret the disclosure of a pending application are usually not considered. In re Oppenauer, 143 F.2d 974, 62 USPQ 297 (CCPA 1944). In the instant case, the declaration states that the original figures were drawn to scale, which is an explanation of how to interpret the disclosure that would not otherwise be known to one of ordinary skill in the art at the time of filing.
Accordingly, the 35 U.S.C. 112(a) rejection has been maintained.
The previous rejection of claim(s) 80 over 35 U.S.C. 112(b) as being indefinite have been overcome in light of the amendments made to claim(s) 80 on 8/02/2022.
The rejection of claims 75-76 and 82-83 under 35 U.S.C. 103 over Tarrats in view of Marasigan has been withdrawn in light of applicant’s amendment made 8/02/2022; specifically, Tarrats in view of Marasigan does not teach said plunger adapted to be drawn outward of the proximal end of said barrel through manual slide control of said plunger with said handle.
Additional arguments with respect to claim(s) 75 and the manual slide control of the plunger have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. For example, Carver is now relied upon to teach manual slide control of said plunger with said handle.
Applicant's arguments filed with respect to Tarrats over Marasigan teaching an angled connector have been fully considered but they are not persuasive. Applicant argues the rationale does not support the combination of Marasigan with Tarrats as the Tarrats’ device is already directed away from the patient’s eyes. However, Marasigan teaches a plurality of advantages to the angled connector in addition to angling the device away from the patient’s eyes to prevent claustrophobia and eye damage, such as promoting proper positioning of the head of a patient in a neck extension, preventing risk of injury to the patient’s face and avoiding blocking the patient’s view during use ([0027]; [0040]). For at least these reasons, the combination of Tarrats and Marasigan has a supporting rationale.
Applicant’s arguments over the substitution of Tarrats in view of Marasigan are unclear, as a substitution is not being made. Instead, the angle of the angled connector tube of Tarrats is being modified from approximately 90 degrees to approximately 155 degrees in view of Marasigan. 
Applicant argues that positioning the connector 21 approximately perpendicular to the bed would make the invention of claim 75 inoperable because the plunger could not be manually pulled out by the patient user. However, the combination of Tarrats in view of Marasigan does not rely on positioning the connector perpendicular to a bed, nor is such a limitation claimed. Instead, the angled connector of modified Tarrats would be positioned away from the face of a patient at an angle of approximately 155 degrees, which would allow the plunger to be manually actuated whether the patient is laying down or sitting up as the angle of 155 degrees would give the user more space between the face and body of a patient than an angle of 90 degrees, without obstructing the patients view. Accordingly, the combination does not render the device inoperable nor does it teach away from the invention of claim 75.
Applicants arguments made to dependent claims 76-83 are not found persuasive for the reasons discussed above with respect to claim 75.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH A SIMPSON/Primary Examiner, Art Unit 3771